Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

Specification Objection
Reproduction Descriptions
The descriptions of reproductions 1.1 and 1.6 are objected to for inaccurately describing the opposite views, MPEP 150301, II. The descriptions have been amended and now read as follows:  

- - 1.1: Left side view, the Right-side view being a mirror image --

And

- - 1.6: Front side view, the Back-side view being a mirror image --

Communication
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hoffman whose telephone number is (571) 272-9850.  The examiner can normally be reached Monday-Friday 8:30am-5:00pm.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman, can be reached at (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M. H./
Patent Examiner, Art Unit 2919

/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 9/12/2022